DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Claim Objections
Claim 15, 25, 28 are objected to because of the following informalities: 
As to claim 15: It recites “a first scanning signal line” in line 34 should be changed to ---the first scanning signal line” because a first scanning signal line is already defined in line 26.  
As to claim 25: It recites “a first scanning signa line” in line 13 should be changed to ---the first scanning signal line” because a first scanning signal line is already defined in line 4.  
As to claim 28: It recites “turning on the second electrode of the drive transistor and the first electrode of the light emitting device by the light emitting control circuit during the reset phase and the light emitting phase”, wherein “the reset phase” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “turning on the second electrode of the drive transistor and the first electrode of the light emitting device by the light emitting control circuit during the light emitting phase”, does not reasonably provide enablement for “turning on the second electrode of the drive transistor and the first electrode of the light emitting device by the light emitting control circuit during the reset phase and the light emitting phase”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claim 28: It recites “turning on the second electrode of the drive transistor and the first electrode of the light emitting device by the light emitting control circuit during the reset phase and the light emitting phase”. However, according to Fig. 4b and Fig. 5d, during the light emitting phase, the light emitting control signal is high, such that the second switching transistor is turned off. Therefore, it is not enable to turn on the second electrode of the drive transistor and the first electrode of the light emitting device by the light emitting control circuit during the reset phase and the light emitting phase (emphasis added). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al (US 2018/0190197 A1) in view of Yamashita et al (US 2015/0129879 A1).
As to claim 15: Chang discloses a pixel circuit (Fig. 10, “a pixel circuit 30”; ¶0097), comprising: 
a light emitting device (Fig. 10, “a light emitting device OLED”; ¶0097); 
a first switching transistor, a gate electrode of the first switching transistor being coupled to a first scanning signal line, a first electrode of the first switching transistor being coupled to a first reference signal line, and a second electrode of the first switching transistor being coupled to a second electrode of a drive transistor (Fig. 10, “a first switching transistor T3”, a gate electrode of the first switching transistor being coupled to “a first scanning signal line SCAN(n-1)”, a first electrode of the first switching transistor being coupled to “a first reference signal line Vref”, and a second electrode of the first switching transistor being coupled to “a second electrode of a drive transistor DT”; ¶0097); 
a second switching transistor, a gate electrode of the second switching transistor being coupled to a light emitting control signal line, a first electrode of the second switching transistor being coupled to a second reference signal line, and a second electrode of the second switching transistor being coupled to a first electrode of the drive transistor (Fig. 10, “a second switching transistor T4”, a gate electrode of the second switching transistor being coupled to “a light emitting control signal line EM(n)”, a first electrode of the second switching transistor being coupled to “a second reference signal line VDD”, and a second electrode of the second switching transistor being coupled to a first electrode of the drive transistor DT; ¶0097); 
a third switching transistor, a gate electrode of the third switching transistor being coupled to a first scanning signal line, a first electrode of the third switching transistor being coupled to the first reference signal line, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor (Fig. 10, “a third switching transistor T2”, a gate electrode of the third switching transistor being coupled to the first scanning signal line SCAN(n-1), a first electrode of the third switching transistor being coupled to the first reference signal line Vref, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor DT; ¶0097); 
a fourth switching transistor, a gate electrode of the fourth switching transistor being coupled to a fourth scanning signal line, a first electrode of the fourth switching transistor being coupled to a data signal line, and a second electrode of the fourth switching transistor AFDOCS/26228932.1being coupled to the gate electrode of the drive transistor (Fig. 10, “a fourth switching transistor T1”, a gate electrode of the fourth switching transistor being coupled to “a fourth scanning signal line SCAN(n)”, a first electrode of the fourth switching transistor being coupled to “a data signal line Vdata”, and a second electrode of the fourth switching transistor AFDOCS/26228932.1being coupled to the gate electrode of the drive transistor DT; ¶0097); 
a fifth switching transistor, a gate electrode of the fifth switching transistor being coupled to the light emitting control signal line, a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor and the second electrode of the first switching transistor, and a second electrode of the fifth switching transistor being coupled to a first electrode of the light emitting device (Fig. 10, “a fifth switching transistor T5”, a gate electrode of the fifth switching transistor being coupled to the light emitting control signal line EM(n), a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor DT and the second electrode of the first switching transistor T3, and a second electrode of the fifth switching transistor being coupled to a first electrode of the light emitting device OLED; ¶0098); 
a storage capacitor, the storage capacitor being coupled between the gate electrode and the first electrode of the drive transistor (Fig. 10, “a storage capacitor C1”, the storage capacitor being coupled between the gate electrode and the first electrode of the drive transistor DT; ¶0097), 
wherein materials of active layers of the first switching transistor, and the third switching transistors comprise a metal oxide semiconductor material (Fig. 10, materials of active layers of the first switching transistor, and the third switching transistors comprise a metal oxide semiconductor material; ¶0042-0043), and
materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material; wherein the second switching transistor and the fifth switching transistor are set as P-type transistors (Fig. 10, materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material; wherein the second switching transistor and the fifth switching transistor are set as P-type transistors; ¶0042-0043, 0097, 0146).
Chang does not expressly disclose the first switching transistor and the third switching transistor are set as N-type transistors. However, Yamashita teaches a pixel circuit comprises a reset circuit comprising a first transistor; a second transistor; a third transistor; and a driving transistor (Fig. 2, “a pixel circuit 2” comprises a reset circuit comprising “a first transistor Tr3”; “a second transistor Tr4”; “a third transistor Tr2”; and “a driving transistor Trd”; ¶0051), wherein the first transistor and the third transistor are set as N-type transistors and the second transistor is set as P-type transistor (Fig. 2 shows the first transistor Tr3 and the third transistor Tr2 are set as N-type transistors and the second transistor Tr4 is set as P-type transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to substitute N-type transistors for replacing the first transistor and the third transistor, the result of the substitution is predictable that the first switching transistor and the third switching transistor are set as N-type transistors  and materials of active layers of the first switching transistor, and the third switching transistors comprise a metal oxide semiconductor material as taught by Yamashita. The motivation would have been in order to turn off switching transistor during the non-light emission period thereby to electrically disconnect the light emitting element from the one current terminal of the driving transistor thereby preventing a leakage current from flowing through the light emitting element during the period in which the correction unit operates, and thus preventing the correction voltage from having an error due to the leakage current (Yamashita: Abstract).
As to claim 20: Chang discloses an electroluminescent light emitting display panel, comprising the pixel circuit according to claim 15 (Figs. 1, 10, “an electroluminescent light emitting display panel 100”, comprising the pixel circuit 30 according to claim 15). 
As to claim 24: Ma discloses a display apparatus, comprising the electroluminescent light emitting display panel according to claim 20 (Fig. 1, a display apparatus, comprising the electroluminescent light emitting display panel according to claim 20; ¶0048).  

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al (US 2018/0301092 A1) in view of CHANG et al (US 2018/0190197 A1) and Yamashita et al (US 2015/0129879 A1).
As to claim 25: Ma discloses a drive method of a pixel circuit (Chang: Figs. 5-6, a drive method of “a pixel circuit”; ¶0005) comprising: 
a light emitting device, a light emitting control circuit, a drive transistor, configured to generate a drive current during a light emitting phase in order to drive the light emitting device to emit light (Fig. 5, “a light emitting device D1”, “a light emitting control circuit M5”, “a drive transistor MDT”, configured to generate a drive current during a light emitting phase in order to drive the light emitting device to emit light; ¶0017); 
wherein a gate electrode of the drive transistor is respectively coupled to a capacitance circuit and a data write circuit, a first electrode of the drive transistor is coupled to a reset AFDOCS/26228932.1circuit, and a second electrode of the drive transistor is respectively coupled to the reset circuit and a first electrode of the light emitting device, the capacitance circuit, configured to store a voltage of the gate electrode of the drive transistor, the data write circuit, configured to provide a data signal to the gate electrode of the drive transistor during a data write phase, and the reset circuit, configured to reset the first electrode and the second electrode of the drive transistor during a reset phase (Figs. 5-6, a gate electrode of the drive transistor MDT is respectively coupled to “a capacitance circuit C1” and “a data write circuit M3”, a first electrode of the drive transistor is coupled to “a reset AFDOCS/26228932.1circuit M1, M2, M4”, and a second electrode of the drive transistor DT is respectively coupled to the reset circuit M1, M2, M4 and a first electrode of the light emitting device D1, the capacitance circuit C1, configured to store a voltage of the gate electrode of the drive transistor MDT, the data write circuit M3, configured to provide a data signal to the gate electrode of the drive transistor MDT during a data write phase, and the reset circuit M1, M2, M4, configured to reset the first electrode and the second electrode of the drive transistor MDT during a reset phase, when the transistors of the reset circuit are turned on during a reset phase to reset the first electrode and the second electrode of the drive transistor MDT; ¶0007, 0058); wherein the drive method comprises: 
resetting the first electrode and the second electrode of the drive transistor by the reset circuit during a reset phase (Figs. 5-6, resetting the first electrode and the second electrode of the drive transistor MDT by the reset circuit during a reset phase; ¶0007, 0058); 
providing the data signal to the gate electrode of the drive transistor by the data write circuit during a data write phase (Figs. 5-6, providing the data signal to the gate electrode of the drive transistor MDT by the data write circuit M3 during a data write phase; ¶0061); 
and 
storing the voltage of the gate electrode of the drive transistor by the capacitance circuit, and generating the drive current by the drive transistor in order to drive the light emitting device to emit light during a light emitting phase (Figs. 5-6, storing the voltage of the gate electrode of the drive transistor by the capacitance circuit C1, and generating the drive current by the drive transistor MDT in order to drive the light emitting device to emit light during a light emitting phase; ¶0034, 0060); 
wherein the reset circuit is further coupled to the gate electrode of the drive transistor, is configured to reset the gate electrode of the drive transistor during the reset phase and is configured to compensate a threshold voltage of the drive transistor during a threshold compensation phase (Figs. 5-6, the reset circuit is further coupled to the gate electrode of the drive transistor MDT, is configured to reset the gate electrode of the drive transistor MDT during the reset phase and is configured to compensate a threshold voltage of the drive transistor during a threshold compensation phase; ¶0007-0009, 0060-0061); 
wherein the reset circuit comprises a first switching transistor, a second switching transistor and a third switching transistor (Figs. 5, the reset circuit comprises “a first switching transistor M1”, “a second switching transistor M4” and “a third switching transistor M2”; ¶0053-0057); the data write circuit comprises a fourth switching transistor (Fig. 5, the data write circuit comprises “a fourth switching transistor M3”; ¶0053-0057), the light emitting control circuit comprises a fifth switching transistor (Fig. 5, the light emitting control circuit comprises “a fifth switching transistor M5”; ¶0053-0057); 
a gate electrode of the first switching transistor is coupled to a first scanning signal line, a first electrode of the first switching transistor is coupled to a first reference signal line, and a second electrode of the first switching transistor is coupled to the second electrode of the drive transistor (Fig. 5, a gate electrode of the first switching transistor M1 is coupled to “a first scanning signal line Reset, a first electrode of the first switching transistor is coupled to “a first reference signal line Vini”, and a second electrode of the first switching transistor is coupled to the second electrode of the drive transistor MDT; ¶0053-0057);
a gate electrode of the second switching transistor is coupled to a light emitting control signal line, a first electrode of the second switching transistor is coupled to a second reference signal line, and a second electrode of the second switching transistor is coupled to the first electrode of the drive transistor (Fig. 5, a gate electrode of the second switching transistor M4 is coupled to a light emitting control signal line EM, a first electrode of the second switching transistor is coupled to “a second reference signal line VDD”, and a second electrode of the second switching transistor is coupled to the first electrode of the drive transistor MDT; ¶0053-0057);
a gate electrode of the third switching transistor is coupled to a first scanning signal line, a first electrode of the third switching transistor is coupled to another reference signal line, and a second electrode of the third switching transistor is coupled to the gate electrode of the drive transistor (Fig. 5, “a gate electrode of the third switching transistor M2” is coupled to the first scanning signal line Reset, a first electrode of the third switching transistor is coupled to “another reference signal line Vref”, and a second electrode of the third switching transistor is coupled to the gate electrode of the drive transistor MDT; ¶0053-0057); and 
a gate electrode of the fourth switching transistor being coupled to a fourth scanning AFDOCS/26228932.1signal line, a first electrode of the fourth switching transistor being coupled to a data signal line, and a second electrode of the fourth switching transistor being coupled to the gate electrode of the drive transistor (Fig. 5, “a gate electrode of the fourth switching transistor M3” being coupled to “a fourth scanning 6 AFDOCS/26228932.1signal line Gate”, a first electrode of the fourth switching transistor being coupled to “a data signal line SD”, and a second electrode of the fourth switching transistor being coupled to the gate electrode of the drive transistor MDT; ¶0053-0057); 
a gate electrode of the fifth switching transistor being coupled to the light emitting control signal line, a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor and the second electrode of the first switching transistor, and a second electrode of the fifth switching transistor being coupled to the first electrode of the light emitting device (Fig. 5, a gate electrode of the fifth switching transistor M5” being coupled to the light emitting control signal line EM, a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor MDT and the second electrode of the first switching transistor M1, and a second electrode of the fifth switching transistor being coupled to the first electrode of the light emitting device D1; ¶0053-0057); 
wherein the switching transistors are set as the N-type transistors; and are also set as the P-type transistor (Fig. 5, the switching transistors are set as N-type transistors; and are also set the P-type transistor; ¶0057).
Ma does not expressly disclose a first electrode of the third switching transistor is coupled to the first reference signal line; materials of active layers of the first switching transistor and the third switching transistors comprise a metal oxide semiconductor material, and materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material; wherein the second switching transistor and the fifth switching transistor are set as the P-type transistor. However Chang teaches a pixel circuit comprises a first switching transistor; a second switching transistor; a third switching transistor; a fourth switching transistor; a fifth switching transistor; and a drive transistor (Fig. 10, “a pixel circuit 30” comprises “a first switching transistor T3”; “a second switching transistor T4”; “a third switching transistor T2”; “a fourth switching transistor T1”; “a fifth switching transistor T5”; and “a drive transistor DT”), wherein a gate electrode of the first switching transistor is coupled to a first scanning signal line, a first electrode of the first switching transistor is coupled to a first reference signal line, and a second electrode of the first switching transistor is coupled to the second electrode of the drive transistor (Fig. 10, a gate electrode of the first switching transistor T3 is coupled to “a first scanning signal line SCAN(n-1), a first electrode of the first switching transistor is coupled to “a first reference signal line Vref”, and a second electrode of the first switching transistor is coupled to the second electrode of the drive transistor DT), wherein a gate electrode of the third switching transistor is coupled to a first scanning signal line, a first electrode of the third switching transistor is coupled to another reference signal line, and a second electrode of the third switching transistor is coupled to the gate electrode of the drive transistor (Fig. 10, a gate electrode of the third switching transistor T2 is coupled to the first scanning signal line SCAN(n-1), a first electrode of the third switching transistor is coupled to the first reference signal line Vref, and a second electrode of the third switching transistor is coupled to the gate electrode of the drive transistor DT), wherein materials of active layers of a first switching transistor and a third switching transistors comprise a metal oxide semiconductor material, and materials of active layers of a second switching transistor, a fifth switching transistor and a drive transistor comprise a low temperature poly-silicon material; wherein the second switching transistor and the fifth switching transistor are set as the P-type transistor (Fig. 10, materials of active layers of the second switching transistor T4, the fifth switching transistor T5 and the drive transistor DT comprise a low temperature poly-silicon material; wherein the second switching transistor and the fifth switching transistor are set as the P-type transistor ¶0042-0043, 0097-0098). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma to connect the first electrode of the third transistor to the first reference signal line, and select P-type transistor for the second transistor, the fifth transistor, and the drive transistor, such that the first electrode of the third switching transistor is coupled to the first reference signal line; materials of active layers of the first switching transistor and the third switching transistors comprise a metal oxide semiconductor material, and materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material; wherein the second switching transistor and the fifth switching transistor are set as the P-type transistor as taught by Chang.
Ma and Chang do not expressly disclose the first switching transistor and the third switching transistor are set as N-type transistors. However, Yamashita teaches a pixel circuit comprises a reset circuit, wherein the reset circuit comprising a first switching transistor; a second switching transistor; and a third switching transistor; wherein the first switching transistor and the third switching transistor are set as N-type transistors; and the second switching transistor is set as P-type transistor (Fig. 2, “a pixel circuit 2” comprises “a reset circuit Tr2-Tr4”, wherein the reset circuit comprising “a first switching transistor Tr3”; “a second switching transistor Tr4”; and “a third switching transistor Tr2”; wherein the first switching transistor Tr3 and the third switching transistor Tr2 are set as N-type transistors; and the second switching transistor Tr4 is set as P-type transistor; ¶0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma and Chang to set the first switching transistor and the third switching transistor as N-type transistors as taught by Yamashita. The motivation would have been in order to turn off switching transistor during the non-light emission period thereby to electrically disconnect the light emitting element from the one current terminal of the driving transistor thereby preventing a leakage current from flowing through the light emitting element during the period in which the correction unit operates, and thus preventing the correction voltage from having an error due to the leakage current (Yamashita: Abstract).
As to claim 26: Ma discloses resetting the gate electrode of the drive transistor by the reset circuit during the reset phase (Figs. 5-6, resetting the gate electrode of the drive transistor MDT by the reset circuit during the reset phase T1; ¶0057-0063); and 
after the reset phase and before the data write phase, the method further comprising: compensating the threshold voltage of the drive transistor by the reset circuit during a threshold compensation phase (Figs. 5-6, after the reset phase T1 and before the data write phase T3, the method further comprising: compensating the threshold voltage of the drive transistor by the reset circuit during a threshold compensation phase T2; ¶0057-0063).  
As to claim 27: Ma discloses during the reset phase, the first switching transistor in the reset circuit is controlled to be turned on and the signal of the first reference signal line is controlled to be provided to the second electrode of the drive transistor, the second switching transistor is controlled to be turned on and the signal of the second reference signal line is controlled to be provided to the first electrode of the drive transistor, the third switching transistor is controlled to be turned on and the signal of the third reference signal line is controlled to be provided to the gate electrode of the drive transistor (Figs. 5-6, during the reset phase T1, the first switching transistor M1 in the reset circuit is controlled to be turned on and the signal of the first reference signal line Vini is controlled to be provided to the second electrode of the drive transistor MDT, the second switching transistor M4 is controlled to be turned on and the signal of the second reference signal line VDD is controlled to be provided to the first electrode of the drive transistor MDT, the third switching transistor M2 is controlled to be turned on and the signal of the third reference signal line Vref is controlled to be provided to the gate electrode of the drive transistor MDT; ¶0057-0063) and 
during the threshold compensation phase, the second switching transistor in the reset circuit is controlled to be turned off, the first switching transistor is controlled to be turned on and the signal of the first reference signal line is controlled to be provided to the 7 AFDOCS/26228932.1second electrode of the drive transistor, the third switching transistor is controlled to be turned on and the signal of the third reference signal line is controlled to be provided to the gate electrode of the drive transistor; and the drive transistor is turned on to perform threshold compensation (Figs. 5-6, during the threshold compensation phase T2, the second switching transistor M4 in the reset circuit is controlled to be turned off, the first switching transistor M1 is controlled to be turned on and the signal of the first reference signal line Vini is controlled to be provided to the 7 AFDOCS/26228932.1second electrode of the drive transistor MDT, the third switching transistor M2 is controlled to be turned on and the signal of the third reference signal line Vref is controlled to be provided to the gate electrode of the drive transistor MDT; and the drive transistor is turned on to perform threshold compensation; ¶0057-0063).  
As to claim 28: Ma discloses turning on the second electrode of the drive transistor and the first electrode of the light emitting device by the light emitting control circuit M5 during the light emitting phase (Figs. 5-6, turning on the second electrode of the drive transistor MDT and the first electrode of the light emitting device D1 by the light emitting control circuit during the light emitting phase T3; ¶0057-0063).

Response to Arguments
Applicant’s arguments with respect to claim(s) September 9, 2022 have been considered but are moot in view of new ground of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693